Citation Nr: 0006753	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  96-36 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to a compensable rating for bronchial asthma.

3.  Entitlement to a compensable rating for residuals of a 
fracture of the right 4th metacarpal.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1991 to 
December 1995.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  Jurisdiction of the claims folder was 
subsequently transferred to the RO in Albuquerque, New Mexico 
and then to the RO in St. Louis, Missouri.  The veteran 
testified before the undersigned member of the Board at a 
hearing held at the RO in St. Louis, Missouri in April 1997.  
The case was thereafter remanded by the Board in August 1997 
for further development.  While the case was in remand 
status, jurisdiction over the claims folder was transferred 
to the RO in Albuquerque, New Mexico in December 1998.  The 
case was thereafter returned to the Board in November 1999.

The Board initially notes that, while the case was in remand 
status, service connection for skin disability was granted by 
the RO in July 1999.  This issue is therefore no longer 
before the Board.  See generally Grantham v. Brown, 114 F.3d 
1156 (1997).

The Board also notes that although the veteran withdrew his 
appeal with respect to his claim for entitlement to service 
connection for residuals of fractures of the right wrist in 
August 1996, he nevertheless presented testimony at his April 
1997 hearing before the undersigned relating to pain and 
weakness of his right wrist.  The record reflects that, 
pursuant to the Board's August 1997 remand, the veteran was 
requested in April 1998 to clarify whether he desired to 
reopen his claim for service connection for residuals of 
fractures of the right wrist.  No response was thereafter 
received from the veteran.

The Board lastly notes that the issue of entitlement to 
service connection for additional right hand disability has 
been raised by the veteran.  This matter is therefore 
referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The claim for service connection for low back disability 
is not plausible.

3.  The veteran is not shown to require inhalational therapy, 
anti-inflammatory medication or oral bronchodilator therapy 
for his bronchial asthma; his Forced Expiratory Volume in one 
second (FEV-1) is greater than 88 percent predicted; his 
bronchial asthma is not shown to be symptomatic.

4.  The residuals of the fracture of the veteran's right 4th 
metacarpal are productive of pain and weakness of the digit, 
without evidence of limitation in the range of right ring 
finger motion.


CONCLUSIONS OF LAW

1.  The claim for service connection for low back disability 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a compensable evaluation for bronchial 
asthma have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.7, 4.31, 4.97, Diagnostic Code 6602 
(1999); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

3.  The criteria for a compensable evaluation for residuals 
of a fracture of the right 4th metacarpal have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5227 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that the veteran has apparently 
moved without informing VA or his representative of his new 
address, and has not corresponded with VA since February 
1998.  In December 1998, the U.S. Postal Service, in response 
to VA's inquiry, provided an address for the veteran in 
Roswell, New Mexico (his mother's residence, according to 
service medical records).  Shortly thereafter, the VA Medical 
Center in Albuquerque, New Mexico obtained an address for the 
veteran in Albuquerque.  The record reflects that the veteran 
was thereafter scheduled for VA examinations in January and 
February 1999, for which he failed to report.  The notice to 
report for the examinations was sent to the Albuquerque 
address, while the July 1999 Supplemental Statement of the 
Case informing the veteran of his failure to report was sent 
to the Roswell address; neither correspondence was returned 
as undeliverable.  Review of the record reflects that efforts 
by the RO to determine the veteran's actual whereabouts have 
been unavailing.
 
In the normal course of events, it is the burden of the 
veteran to keep VA apprised of his whereabouts.  If he does 
not do so, there is no burden on the part of VA to turn up 
heaven and earth to find him.  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  As the record reflects that the RO has 
undertaken adequate efforts to determine the veteran's 
current address, and as correspondence to his two most recent 
addresses of record has not been returned as undeliverable, 
the Board concludes that further efforts to locate the 
veteran are not required prior to adjudication of the 
veteran's appeal.



I.  Service connection

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. § 3.303 (1999).  However, as a 
preliminary matter, the Board must determine whether the 
veteran has submitted evidence of a well-grounded claim.  
38 U.S.C.A. § 5107(a).  If he has not, his claim must fail, 
and VA is not obligated to assist the veteran in its 
development.  38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  A well-grounded claim is a plausible claim, that is, 
a claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has stated that the quality and quantity 
of evidence required to meet this statutory burden depends 
upon the issue presented by the claim.  Grottveit at 92-93.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

A claim will also be well grounded if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997). 

Service medical records disclose several complaints of low 
back pain in 1993, diagnosed as mechanical low back pain and 
muscular back strain.  The report of the veteran's 
examination for discharge is negative for any complaints, 
finding or diagnosis of low back disability.  Service 
personnel records disclose that the veteran served as a 
medical specialist, for which he received 10 weeks training.

In several statements on file the veteran alleges that he 
experienced recurring lower back pain since May 1993.

On file is the report of an August 1996 VA examination of the 
veteran, at which time he reported experiencing intermittent 
back pain since an injury in service in 1992.  On physical 
examination the veteran exhibited full range of lumbosacral 
spine motion without evidence of paraspinous spasms.  X-ray 
studies of the lumbar spine were described as essentially 
normal, and the examiner diagnosed the veteran with 
mechanical low back, recurrent symptoms. 

At his April 1997 hearing before the undersigned, the veteran 
testified that he served as a medic and ambulance driver in 
service.  He reported that he strained his lower back in 
service, and that he continued to experience low back pain 
and stiffness.

Although the veteran was treated for low back strain in 
service in 1993, no diagnosis of chronic low back disability 
was rendered, and the remainder of his service medical 
records, including the report of his examination for 
discharge, are negative for any further complaints, 
treatment, finding or diagnosis of low back disability.  
Moreover, the only postservice medical evidence on file of 
low back disability consists of the report of the August 1996 
VA examination which shows that the examiner diagnosed the 
veteran with "mechanical low back" with recurrent symptoms, 
but did not diagnose a chronic low back disorder or otherwise 
identify any underlying pathology associated with the 
veteran's complaints.  Indeed, physical examination at that 
time was completely negative for any pertinent abnormalities.  
In any event, even assuming that there is a current diagnosis 
of a chronic low back disability, there is no medical 
evidence on file linking any low back disability to the 
veteran's period of service or to any low back disorder noted 
therein. 

In the instant case, the only evidence linking any low back 
disability to the veteran's period of service consists of the 
lay assertions of the veteran himself.  Although he contends 
that he was a medic in service, service personnel records 
show that the veteran was actually a medical specialist, and 
that he received only 10 weeks training for that position.  
Moreover, the Board points out that the veteran has not 
alleged any particular medical expertise in diagnosing or 
treating orthopedic or neurological disabilities.  See 
generally Black v. Brown, 10 Vet. App. 279 (1997).  As a 
layperson, therefore, the veteran is not competent to offer 
medical opinions, and his assertions regarding the 
relationship between any low back disability and his period 
of service consequently do not constitute competent medical 
evidence for the purpose of well grounding his claim.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In addition, 
although the veteran is competent to testify as to his 
symptoms during and after service, he is not competent to 
relate his present condition to those symptoms.  See Savage, 
supra.  Without medical evidence of an etiological link 
between any low back disability and service, the veteran has 
not put forth a plausible claim, and his claim must therefore 
be denied.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992). 


II.  Compensable ratings

Initially, the Board notes that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected bronchial asthma and 
residuals of a fracture of the right 4th metacarpal.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (1999).

A.  Bronchial asthma

Factual background

Briefly, as was noted in the Introduction, the veteran's 
service ended in December 1995.  In March 1996, the veteran 
was granted service connection for bronchial asthma, 
evaluated as noncompensably disabling.  This evaluation has 
remained in effect since that time.

Service medical records document occasional treatment for 
episodes of asthma.  The veteran's symptoms included 
shortness of breath and breathing difficulty, as well as a 
productive cough and occasional wheezing.  He also exhibited 
rhonchi on occasion and was issued an inhaler.  At his 
discharge examination, the veteran reported experiencing 
intermittent problems with his asthma.

In several statements on file, the veteran alleged that he 
continued to experience shortness of breath and frequent 
respiratory infections.  He stated that he used medication 
for the relief of his asthma on a weekly basis, including the 
use of a Proventil inhaler as necessary.

The veteran was afforded a VA examination in August 1996, at 
which time he reported that he was hospitalized on two 
occasions prior to February 1996 for treatment of his asthma, 
although he had achieved success in controlling his symptoms 
with an inhaler since that time; he denied experiencing any 
subsequent major attacks of asthma.  The veteran reported 
that he used his inhalers up to three times each week, and he 
indicated that his asthma was aggravated by exercise and by 
changes in weather and humidity.  On physical examination, no 
cough or expectoration was noted, and no evidence of 
bronchospasm on deep expiration was identified.  The veteran 
was diagnosed with exercise-induced bronchial asthma, 
presently under control.  Pulmonary function testing 
disclosed that the veteran had Forced Vital Capacity (FVC) of 
89% of predicted and FEV-1 of 89% of predicted; his 
ventilation was described as normal.  Chest X-ray studies 
showed the presence of a calcified granuloma, but were 
otherwise normal, without any evidence of acute asthma.

At his April 1997 hearing before the undersigned, the veteran 
testified that he used asthma medication on an intermittent 
basis since his discharge.  He reported that he was 
hospitalized on two occasions since service as a result of 
asthma attacks, and he indicated that he carried his inhalers 
with him at all times; he reported using Proventil.  The 
veteran testified that his asthma was exacerbated by furry 
animals, smoke, smog, weather changes, caffeine and exercise.  
He also testified that his symptoms tended to worsen in areas 
such as St. Louis, Missouri, particularly as compared to New 
Mexico.  The veteran testified that he was a medic in service 
and that he currently controlled his asthma through the use 
of breathing exercises.

On file are VA treatment reports for October 1997 to January 
1998 which show that the veteran reported using a steroid 
inhaler; he denied any recent hospitalization for his asthma.  
Physical examination showed that the veteran's lungs were 
clear, and no other complaints or abnormalities were 
recorded.  Chest X-ray studies were normal.  The veteran was 
diagnosed with asthma and instructed to continue with his 
medications. 

Analysis

Effective October 7, 1996, the criteria governing the rating 
of disabilities of the respiratory system changed, including 
the criteria governing the rating of bronchial asthma.  See 
61 Fed. Reg. 46720 - 46731 (1996).  In Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991), the Court held that where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.

In the present case, the Board notes that the RO evaluated 
the veteran's claim under the previous regulations in making 
its decision of March 1996.  The July 1996 Statement of the 
Case and the January 1997 Supplemental Statement of the Case 
referred to the regulations then in effect.  The Board 
remanded the case in August 1997 in order to provide the RO 
with the opportunity to decide the veteran's claim under the 
new rating criteria.  In a Supplemental Statement of the Case 
dated in July 1999, the RO, applying the new schedular 
criteria, continued the denial of the veteran's claim.  
Accordingly, there is no prejudice to the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993), and in light of 
Karnas, the Board will proceed to analyze the veteran's 
rating claim under both sets of criteria to determine if one 
is more favorable to the veteran.




A.  Previous Rating Criteria.

The veteran's bronchial asthma has been rated under 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (1996).  Under that code, a 10 
percent rating is warranted if symptoms are mild, with 
paroxysms of asthmatic-type breathing (high-pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks.  A 30 percent 
rating requires moderate symptoms, with rather frequent 
asthma attacks (separated by only 10-14 day intervals) with 
moderate dyspnea on exertion between attacks.

The evidence on file demonstrates that while the veteran 
reported two periods of hospitalization following his 
discharge from service, he has denied requiring 
hospitalization or emergency treatment for his asthma since 
February 1996, the August 1996 VA examiner described the 
veteran's asthma as under control, and the veteran admittedly 
has controlled his asthma through the use of inhalers and 
breathing techniques.  The veteran has neither alleged nor 
sought treatment for any shortness of breath or paroxysms of 
asthmatic type breathing since shortly after service, and 
postservice medical records are entirely negative for any 
pertinent abnormal findings regarding the veteran's asthma.  
Finally, the Board notes that the veteran's pulmonary 
function testing results and the negative X-ray studies of 
the lungs are not indicative of a compensable disability 
rating.  In sum, the lack of clinical evidence demonstrating 
even mild symptoms associated with the veteran's service-
connected disability shows that the veteran's bronchial 
asthma is at the level contemplated by the assigned 
noncompensable evaluation.  The disability does not more 
nearly approximate the criteria for a higher evaluation.  
38 C.F.R. § 4.7.

B.  New rating criteria

As noted previously, effective October 7, 1996, VA revised 
the criteria for diagnosing and evaluating respiratory 
disabilities.  61 Fed. Reg. 46720 (1996).  The new rating 
criteria for bronchial asthma are found at 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1999).  A 10 percent rating is 
warranted for FEV-1 of 71- to 80-percent predicted, or; FEV-
1/FVC of 71 to 80 percent, or; intermittent inhalational or 
oral bronchodilator therapy.  A 30 percent rating requires 
FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; daily inhalational or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication.

As the veteran's FEV-1 level is well over 80 percent 
predicted, a compensable rating for his bronchial asthma is 
clearly not warranted on that basis.  The record reflects 
that the veteran was issued an inhaler in service and he has 
testified that he has continued to use a steroid inhaler on 
an intermittent basis in conjunction with other forms of 
therapy for the control of his asthma.  Although VA 
outpatient records show that his asthma medications were to 
be refilled in October 1997 and that he was instructed in 
November 1997 to continue to use his medications, on both of 
these occasions physical examination was negative.  These 
outpatient records provide limited information and do not 
indicate whether inhalational therapy, oral bronchodilator 
therapy or anti-inflammatory medication is required to 
control the veteran's asthma.  They are not sufficient to 
establish the veteran's entitlement to a compensable 
evaluation.

The record contains no post-service records of treatment for 
asthma other than the VA records pertaining to treatment in 
October and November 1997.  Pursuant to the Board's remand, 
the veteran was requested to provide information and 
authorization necessary for the RO to obtain any additional 
medical records pertinent to his claim, but he failed to do 
so for any health care provider other than VA.  There is no 
post-service medical evidence documenting an asthmatic 
attack.  All post-service physical examinations of the 
veteran's lungs have been negative.  In addition, the August 
1996 VA examiner did not address whether inhalational 
therapy, oral bronchodilator therapy or anti-inflammatory 
medication is required to control the veteran's asthma.  

Pursuant to the Board's remand, the veteran was scheduled for 
a VA examination to obtain information needed to rate his 
bronchial asthma.  The Board specifically indicated that the 
examiner was to comment on the veteran's need for 
inhalational therapy, oral bronchodilator therapy or anti-
inflammatory medication.  As noted above, the veteran failed 
to report for the scheduled examination.  In Wood v. 
Derwinski, 1 Vet. App. 190 (1990), the Court stated that the 
duty to assist is not a one-way street, and an appellant must 
do more than passively wait for assistance when he has 
information essential to his claim.  Id. at 193.  Due to the 
veteran's failure to appear for the scheduled examination, 
the Board must decide the claim based on the current record.  
As explained above, the current record does not support a 
compensable evaluation.


B.  Residuals of a fracture of the right 4th metacarpal

As was noted in the Introduction, the veteran's service ended 
in December 1995.  In March 1996, the veteran was granted 
service connection for residuals of a fracture of the right 
4th metacarpal, evaluated as noncompensably disabling.  This 
evaluation has remained in effect since that time.

Service medical records show that the veteran injured his 
right 4th metacarpal, following which he underwent open 
reduction internal fixation of the digit on more than one 
occasion.  The report of the veteran's examination for 
discharge is negative for any pertinent complaints.

On file are several statements by the veteran in which he 
complains of loss of motion and strength associated with his 
right 4th metacarpal.

On file is the report of an August 1996 VA examination which 
records the veteran's complaints of right ring finger pain.  
He was noted to be right handed.  Physical examination 
revealed the surgical scar of the right ring finger to be 
mobile and nontender, and the veteran exhibited good movement 
of all fingers; he was able to touch the median palmar crease 
of his hand.  Some weakness of the right ring finger was 
noted, and the examiner opined that this could lead to some 
incoordination in the right hand.  X-ray studies of the 
finger showed late stage healing of internally fixed 4th 
metacarpal fracture, with no appreciable shortening and 
satisfactory alignment.

At his April 1997 hearing before the undersigned, the veteran 
testified that his right ring finger was painful, and that he 
experienced stiffness, numbness, weakness and incoordination 
associated with that finger.

On file are VA treatment reports for October 1997 to January 
1998 which document complaints of fatigue and weakness 
associated with the right 4th finger; the veteran reported 
dropping glasses at his job.  On physical examination, his 
range of right finger motion was described as good, with 
minimal tenderness noted.  The scar was described as well 
healed, without any evidence of erythema or swelling.

The RO evaluated the veteran's residuals of a fracture of the 
right 4th metacarpal as noncompensably disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5227 (1999).  That code 
provides that ankylosis of the ring finger warrants a 
noncompensable evaluation only.  However, extremely 
unfavorable ankylosis of an individual digit will be rated as 
an amputation.  38 C.F.R. § 4.71a, Diagnostic Code 5227 and 
Note.  Ankylosis is considered favorable if flexion of the 
finger to within 2 inches of the transverse fold of the palm 
is possible.  38 C.F.R. § 4.71a, Note preceding Diagnostic 
Code 5216.  Amputation of the ring finger without metacarpal 
resection, at proximal interphalangeal joint or proximal 
thereto, warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted for amputation of the ring finger 
with metacarpal resection (more than one-half the bone lost).  
38 C.F.R. § 4.71a, Diagnostic Code 5155 (1999).

The medical evidence shows that the veteran reported no 
pertinent complaints associated with his right ring finger at 
service discharge, and that postservice examiners have 
consistently described his range of right ring finger motion 
as good.  Indeed, on VA examination in August 1996, the 
veteran was able to touch the median palmar crease of his 
right hand.  The Board notes that the veteran has 
demonstrated tenderness and weakness of the digit on 
examination.  As noted previously, the veteran was scheduled 
for examinations in January and February 1999 to address the 
functional loss, if any, associated with his finger pain and 
weakness, but that he failed to report.  Since the veteran 
has prevented full development of his claim by refusing to 
appear for VA disability examinations scheduled pursuant to 
the Board's August 1997 remand, the Board can only address 
the evidence currently of record.  See Wood, at 193.

Although the August 1996 examiner indicated that the weakness 
of the veteran's right ring finger would cause a tendency to 
drop objects, the veteran nevertheless retains good range of 
right ring finger motion, and there is otherwise no evidence 
showing that the functional impairment due to any pain and 
weakness of the finger more nearly approximates extremely 
unfavorable ankylosis than favorable ankylosis.  See DeLuca 
v. Brown, 8 Vet. App. 202, 204-205 (1995).  In addition, 
there is no other basis for the assignment of a compensable 
rating for his right ring finger disability.  Accordingly, a 
compensable evaluation for the residuals of a fracture of the 
right 4th metacarpal is not warranted.  38 U.S.C.A. § 5107.

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1999) since the veteran has argued that his 
service-connected bronchial asthma and right ring finger 
disability have interfered with his performance at work.  The 
Board notes, however, that the veteran has not adduced any 
evidence in support of his contentions.  Moreover, he has not 
alleged that his disabilities have necessitated frequent 
periods of hospitalization or that the manifestations of the 
disabilities are unusual or exceptional.  Therefore, the 
Board finds that the criteria for submission for an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. 
Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

Entitlement to service connection for low back disability is 
denied.

Entitlement to a compensable evaluation for bronchial asthma 
is denied. 

Entitlement to a compensable rating for residuals of a 
fracture of the right 4th metacarpal is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

